[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT U.S.                      FILED
                                                                          COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                              ________________________                     MAR 08 2001
                                                                         THOMAS K. KAHN
                                                                              CLERK
                                    No. 00-10312
                              ________________________

                          D. C. Docket No. 99-06641-CV-WPD

JERRY SANDERLIN,

                                                                          Plaintiff-Appellant,

                                            versus


SEMINOLE TRIBE OF FLORIDA,

                                                                        Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                   (March 8, 2001)

Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.

MARCUS, Circuit Judge:




       *
        Honorable Jane A. Restani, Judge, U.S. Court of International Trade, sitting by
designation.
      Plaintiff Jerry Sanderlin appeals the district court’s order granting Defendant

Seminole Tribe of Florida (“Tribe”)’s motion to dismiss for lack of jurisdiction.

Sanderlin also appeals the district court’s denial of his motion for reconsideration

as well as that court’s denial of his motion to compel certain jurisdiction-related

discovery. In his complaint Sanderlin alleges that the Tribe discriminated against

him on the basis of disability in violation of the federal Rehabilitation Act. The

district court dismissed the case because it found that the Tribe was entitled to the

sovereign immunity accorded Native American tribes. Sanderlin does not dispute

that the Tribe generally would be entitled to immunity, but asserts that in this

context Congress has abrogated that immunity, and additionally that the Tribe

waived whatever immunity it may have had by accepting federal funds.

      Because the Tribe has not waived its sovereign immunity, and Congress did

not expressly abrogate that immunity through the Rehabilitation Act, the district

court properly dismissed Sanderlin’s lawsuit. Nor did the district court commit

reversible error by denying Sanderlin’s motion for reconsideration and motion to

compel. Accordingly, we affirm.

                                          I.

      The relevant background is straightforward. Sanderlin was hired by the

Tribe, a federally-recognized Native American tribe, in January 1993 to be a law


                                          2
enforcement officer with the Seminole Department of Law Enforcement

(“SDLE”). In July 1996, Sanderlin suffered a seizure, and subsequently was

diagnosed with epilepsy. On July 17, 1996, Sanderlin returned to light duty with a

restriction against the use of a firearm or the operation of a police cruiser.

Sanderlin was accommodated in that way through January 6, 1997, when he

returned to work on road patrol. On March 20, 1998, Sanderlin suffered another

seizure. Three days later he returned to full duty with a driving restriction. On

June 21, 1998, however, Sanderlin was terminated.

       On May 26, 1999, Sanderlin filed this action in the United States District

Court for the Southern District of Florida alleging that the Tribe had discriminated

against him on the basis of his disability (epilepsy), in violation of the

Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. (“the Act”). In his complaint,

Sanderlin alleged that he was able to perform the essential functions of a law

enforcement officer either with or without reasonable accommodation, and that

“[t]he Defendant refused to provide a reasonable accommodation to the Plaintiff

for his continued employment.” Sanderlin sought reinstatement, with any

necessary reasonable accommodation, to his previous position, or alternatively

front pay. Sanderlin also sought compensatory and punitive damages and back

pay.


                                           3
      On July 30, 1999, the Tribe moved to dismiss for lack of subject matter

jurisdiction. The Tribe argued that it was immune from suit under the Act because

it had not waived its tribal sovereign immunity nor had Congress expressly and

unmistakably abrogated that immunity. While the motion to dismiss was pending,

Sanderlin filed a motion to compel discovery, seeking to compel the Tribe to

produce documents reflecting its receipt of funds from the United States

Government (“Government”). These documents, according to Sanderlin, were

relevant to establishing jurisdiction.

      On December 21, 1999, the district court granted the Tribe’s motion to

dismiss, holding that it did not have jurisdiction over Sanderlin’s claim because the

Tribe had not waived its right to tribal immunity and Congress had not abrogated

tribal immunity under the Act. In the same order, the court also denied all pending

motions, including Sanderlin’s motion to compel, as moot. On December 30,

1999, Sanderlin, citing new evidence, moved the district court to reconsider the

dismissal order. The district court denied that motion on January 5, 2000. This

appeal followed.

                                         II.

      We review de novo the district court’s dismissal of a complaint for

sovereign immunity. See State of Florida v. Seminole Tribe, 181 F.3d 1237, 1240-


                                          4
41 (11th Cir. 1999); Florida Paraplegic Ass’n, Inc. v. Miccosukee Tribe of Indians,

166 F.3d 1126, 1128 (11th Cir. 1999). The denial of a motion for reconsideration

or a motion to compel discovery is reviewed only for abuse of discretion. See

Lockard v. Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir. 1998) (“This court

reviews the denial of a Rule 59 motion [for reconsideration] for an abuse of

discretion.”); Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999)

(reviewing denial of a motion to compel for abuse of discretion).

                                         III.

       We address first the question of sovereign immunity and subject matter

jurisdiction. It is well-settled that “[a]s a matter of federal law, an Indian tribe is

subject to suit only where Congress has authorized the suit or the tribe has waived

its immunity.” Kiowa Tribe of Oklahoma v. Manufacturing Technologies, Inc.,

523 U.S. 751, 754, 118 S. Ct. 1700, 1702 (1998); see also Oklahoma Tax Comm’n

v. Citizen Band Potawatomi Tribe, 498 U.S. 505, 509, 111 S. Ct. 905, 909 (1991)

(“Suits against Indian tribes are [] barred by sovereign immunity absent a clear

waiver by the tribe or congressional abrogation.”); Seminole Tribe, 181 F.3d at

1241 (“A suit against an Indian tribe is . . . barred unless the tribe clearly waived its

immunity or Congress expressly abrogated that immunity by authorizing the

suit.”); Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians, 63 F.3d 1030, 1038


                                            5
n.30 (11th Cir. 1995) (same). Although Congress “has occasionally authorized

limited classes of suits against Indian tribes” and “has always been at liberty to

dispense with [] tribal immunity or to limit it,” it nevertheless has “consistently

reiterated its approval of the immunity doctrine.” Oklahoma Tax Comm’n, 498

U.S. at 510, 111 S. Ct. at 910. Moreover, “statutes are to be construed liberally in

favor of the Indians, with ambiguous provisions interpreted to their benefit.”

Montana v. Blackfeet Tribe of Indians, 471 U.S. 759, 766, 105 S. Ct. 2399, 2403

(1985) (same); Oneida County v. Oneida Indian Nation, 470 U.S. 226, 247 (1985);

see also Florida Paraplegic Ass’n, 166 F.3d at 1130 (“[W]e should not assume

lightly that Congress intended to restrict Indian sovereignty through a piece of

legislation.”).

       Sanderlin contends that both exceptions to the rule of tribal sovereign

immunity are present in this case. He asserts that the Tribe waived its immunity by

accepting federal funds contingent on compliance with the Rehabilitation Act. He

also asserts that Congress abrogated tribal immunity when it enacted relevant

portions of the Act. We consider these arguments in turn.

                                        A.

       Sanderlin argues that, by accepting federal funds, the Tribe voluntarily

waived its right to immunity from lawsuits under the Rehabilitation Act. Sanderlin


                                             6
does not suggest that the Tribe explicitly waived its right to immunity, but rather

maintains that the Tribe did so implicitly when Tribal Chief and Chairman James

Billie accepted federal funds on the Tribe’s behalf. This implied waiver argument

has two parts. First, Sanderlin contends that Chief Billie acted with actual or

apparent authority to waive the Tribe’s sovereign immunity when he entered into

contracts with the Government for the receipt by the Tribe of federal funds.

Second, Sanderlin contends that by entering into these contracts -- which required

the Tribe to refrain from discrimination on the basis of disability -- Chief Billie

specifically waived the Tribe’s sovereign immunity from suits under the

Rehabilitation Act.

      We are unpersuaded. “The Supreme Court has made it plain that waivers of

tribal sovereign immunity cannot be implied on the basis of a tribe’s actions, but

must be unequivocally expressed.” Seminole Tribe, 181 F.3d at 1243. Although

the Court has expressed some skepticism regarding the current expansive state of

tribal sovereign immunity, it has declined to rewrite its existing case law and has

instead deferred to Congress to alter or narrow the bounds of that immunity. See

Kiowa, 523 U.S. at 758, 118 S. Ct. at 1704 (noting that “in our interdependent and

mobile society, . . . tribal immunity extends beyond what is needed to safeguard

tribal self-governance,” but declining to revisit the broad grant of immunity


                                           7
afforded by prior decisions). Sanderlin has not presented any evidence sufficient

to show that Seminole Tribe expressly and unmistakably waived its right to

sovereign immunity from suit. The evidence is all to the contrary.

      Sanderlin points to the following four transactions in which he says Chief

Billie, acting as an agent of the Tribe, bound the Tribe in contracts with the

Government that waived the Tribe’s immunity for Rehabilitation Act claims.

      One, in July 1995, the Government awarded the Tribe $189,000 for a drug

elimination program. Prior to disbursement, the Government required the Tribe to

agree to “prohibit discrimination against handicapped individuals under Section

504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794) and implementing

regulations at 24 C.F.R. Part 8.”

      Two, in September 1997, the Government approved the Tribe’s request for a

Child Care and Development Fund for the period October 1, 1997 through

September 30, 1999. By signing the funding request, Chief Billie assured the

Government that the Tribe “will comply with section 504 of the Rehabilitation Act

. . . and all requirements imposed by or pursuant to the Regulation of the

Department of Health and Human Services . . .,” to the end that, “in accordance

with Section 504 of that Act and the regulations, no otherwise qualified

handicapped individual . . . shall, solely by reason of his handicap, be excluded


                                          8
from participation in, be denied the benefit of, or be subjected to discrimination

under any program or activity for which the Applicant receives Federal financial

assistance from the Department.”

      Three, in June 1997, the Government approved the Tribe as a recipient of

Head Start grant funds subject to the terms, conditions and requirements of the

application. In his application Chief Billie had assured the Government that the

Tribe “will comply with Section 504 of the Rehabilitation Act . . ., which prohibits

discrimination on the basis of handicaps.”

      Finally, in February 1998, the Bureau of Indian Affairs agreed to give the

Seminole Department of Law Enforcement $320,041 upon the condition that the

services funded were to be performed in accordance with, inter alia, federal law.

      Sanderlin argues that by accepting federal funds, and agreeing as a condition

of their receipt to comply with the Act, Chief Billie voluntarily waived the Tribe’s

sovereign immunity with respect to disability discrimination suits under the Act.

We are unconvinced, however, that the Tribe gave Chief Billie actual or apparent

authority to enter into contracts with the Government that would waive the Tribe’s

sovereign immunity for Rehabilitation Act suits. Tribal Ordinance C-01-95 deals




                                          9
specifically with the Tribe’s sovereign immunity and how a waiver may be

effected by tribal leaders.1 The Ordinance provides in relevant part:

              WHEREAS, the Seminole Tribe of Florida, as an aspect of its
       sovereignty, is entitled to immunity from suit in all state and federal
       courts absent the clear, express and unequivocal consent of the
       Seminole Tribe of Florida or the clear, express and unequivocal
       consent of the United States Congress; and

               WHEREAS, the Seminole Tribe of Florida desires to make
       clear to all persons having business or otherwise dealing with the
       Seminole Tribe of Florida, its subordinate economic and govermental
       units, its tribal officials, employees and authorized agents that the
       Seminole Tribe of Florida does not under any circumstances intend to
       voluntarily waive its entitlement to immunity from suit in state and
       federal courts under the doctrine of tribal sovereign immunity absent
       strict and complete compliance with the procedures set forth below
       which shall be the exclusive method for effecting a voluntary tribal
       waiver of sovereign immunity; and

              WHEREAS, the Tribal Council has reviewed this Ordinance
       and it is otherwise fully advised.

              BE IT FURTHER ORDAINED: that the consent of the
       Seminole Tribe of Florida to waive its immunity from suit in any state
       or federal court may only be accomplished through the clear, express
       and unequivocal consent of the Seminole Tribe of Florida pursuant to
       a resolution duly enacted by the Tribal Council of the Seminole Tribe
       of Florida sitting in legal session. Any such resolution purporting to
       waive sovereign immunity as to the Seminole Tribe of Florida, any of
       its subordinate economic or governmental units or any of its tribal
       officials, employees or authorized agents shall specifically
       acknowledge that the Seminole Tribe of Florida is waiving its


       1
         This ordinance was approved by the U.S. Department of the Interior’s Bureau of Indian
Affairs, which supervises the Government’s relationship with Native American tribes.

                                              10
          sovereign immunity on a limited basis and describe the purpose and
          extent to which such waiver applies. The failure of the Tribal Council
          resolution to contain such language shall render it ineffective to
          constitute a waiver of tribal sovereign immunity.

(emphasis added). In the same vein, Article V, section 9(a) of the Tribal
Constitution

states:

                 No authorities contained in this Constitution may be delegated
          by the Seminole Tribal council to tribal officials, district councils, or
          associations to carry out any function for which the Tribal Council
          assumes primary responsibility, except by ordinance or resolution
          duly enacted by the Tribal council in legal session, and excepting also
          those specific requirements contained in the Bylaws of the Seminole
          Tribe of Florida.

          Sanderlin has not pointed to any duly-enacted tribal resolution purporting to

effect a waiver in these circumstances. Nor has Sanderlin pointed to any ordinance

or resolution enacted by the Tribal Council granting authority to Chief Billie to

waive sovereign immunity for Rehabilitation Act suits on behalf of the Tribe in

connection with a request for federal funds. Indeed, according to Mary Jane

Willie, Official Tribal Clerk of the Seminole Tribe of Florida:

                Based upon my search of the official records of the
          SEMINOLE TRIBE OF FLORIDA, there is no resolution, ordinance
          or other official document or record evidencing any voluntary consent
          on the part of the SEMINOLE TRIBE OF FLORIDA or any of its
          subordinate governmental and economic units to be subject to suit in
          any state or federal court for any claim brought by or on behalf of any
          present or former tribal employee relative to issues arising under the
          Rehabilitation Act of 1973 or any other act relating to discrimination

                                             11
      on the basis of race, religion, gender, national origin, age or disability
      arising under any federal or state statute.

Willie Aff. ¶ 4(b). Similarly, Tribal Council member Max Osceola states:

             At no time and under no circumstances during my service as a
      Tribal Council member has the Tribal Council approved or been
      requested to consider waiving its sovereign immunity in favor of any
      employee or former employee or any other person relative to any
      alleged violation arising under the Rehabilitation Act of 1973. To the
      best of my knowledge, at no time prior to my service as a Tribal
      Council member did any prior Tribal Council agree to waive the
      SEMINOLE TRIBE’s sovereign immunity relative to alleged
      violations of the Rehabilitation Act of 1973.

Osceola Aff. ¶ 14(b).

      Chief Billie did not have actual or apparent authority to waive voluntarily

the Tribe’s sovereign immunity from Rehabilitation Act suits. Chief Billie did not

somehow become vested with the power to waive that immunity simply because he

had the actual or apparent authority to sign applications on behalf of the Tribe for

federal funding. Such a finding would be directly contrary to the explicit

provisions of the Tribal Constitution and Tribal Ordinance C-01-95 which

expressly set forth how, when, through whom, and under what circumstances the

Seminole Tribe may voluntarily waive its immunity. Not one of the Florida law

cases cited by Sanderlin discusses agency principles as they might be applied to a

Native American tribe’s assertion of sovereign immunity in a lawsuit in a federal

court arising under federal law. Extending authority to waive sovereign immunity

                                          12
to a single individual, at least in this context, would be directly contrary to the

Supreme Court’s clear statement that “a waiver of sovereign immunity ‘cannot be

implied but must be unequivocally expressed.’” Santa Clara Pueblo v. Martinez,

436 U.S. 49, 58, 98 S. Ct. 1670 (1978) (quoting United States v.Testan, 424 U.S.

392, 399, 96 S. Ct. 948, 953 (1976)).

      There is a further flaw in Sanderlin’s waiver argument. The Tribe argues

that even if Chief Billie were somehow acting with the authority to waive the

Tribe’s immunity from Rehabilitation Act suits, the applications for federal funds

in which he agreed that the Tribe would follow federal civil rights laws did not

effect such a waiver. According to the Tribe, a certification or assurance of

compliance given by or on behalf of a Native American tribe with respect to

certain laws is not tantamount to a clear and unmistakable waiver of tribal

sovereign immunity with regard to a claim brought under such laws.

      The Tribe points for support to Dillon v. Yankton Sioux Tribe Housing

Authority, 144 F.3d 581 (8th Cir. 1998). In Dillon the plaintiff alleged that the

defendant tribe fired him on the basis of race in violation of federal civil rights

statutes. The tribe moved to dismiss on the ground of sovereign immunity. As

does Sanderlin in this case, Dillon argued that “because the Authority receives

federal financial assistance from the Department of Housing and Urban


                                           13
Development (HUD), and thereby must agree to comply with federal civil rights

laws, it has waived sovereign immunity. . . . [I]t would be incongruous for the

Authority to agree to follow federal law, yet shield itself from suit in federal

court.” 144 F.3d at 583. The Eighth Circuit rejected this argument, holding that the

taking of federal funds, even when accompanied by an agreement not to

discriminate in violation of federal laws, does not necessarily effect a waiver of

tribal sovereign immunity for suits brought under those laws.

             Dillon suggests that because the Authority entered into an
      agreement with HUD and promised to abide by various civil rights
      statutes, it effectively waived its sovereign immunity. In its agreement
      with HUD, the contract signed by the Authority specifically provides
      that “[a]n Indian Housing Authority established pursuant to tribal law
      shall comply with applicable civil rights requirements, as set forth in
      Title 24 of the Code of Federal Regulations.” [] There is no provision
      in these regulations, however, mandating a waiver of sovereign
      immunity when a tribal housing authority enters into an agreement
      with HUD. Because the Authority did not explicitly waive its
      sovereign immunity, we lack jurisdiction to hear this dispute.

144 F.3d at 584.

      This reasoning is sound. Even if Chief Billie did have authority to waive the

Tribe’s sovereign immunity from Rehabilitation Act suits, there is no evidence that

he did so in this case. The contracts for federal financial assistance in which Billie

promised that the Tribe would not discriminate in violation of federal civil rights

laws merely convey a promise not to discriminate. They in no way constitute an


                                          14
express and unequivocal waiver of sovereign immunity and consent to be sued in

federal court on the specific claim alleged by Sanderlin. See id. The Tribe, simply

put, did not voluntarily waive its sovereign immunity.



                                         B.

      We are equally unconvinced by Sanderlin’s argument that Congress

abrogated the Tribe’s sovereign immunity by enacting certain provisions of the

Rehabilitation Act. “Congress may abrogate a sovereign’s immunity only by using

statutory language that makes its intention unmistakably clear.” Seminole Tribe,

181 F.3d at 1242; see also Florida Paraplegic Ass’n, 166 F.3d at 1131 (“Congress

abrogates tribal immunity only where the definitive language of the statute itself

states an intent either to abolish Indian tribes’ common law immunity or to subject

tribes to suit under the act.”). Sanderlin argues that through the Rehabilitation Act

Congress made the acceptance of federal funds conditional upon a waiver of

sovereign immunity. He relies for support on two cases that have no precedential

effect on this court: Cruz v. Ysleta Del Sur Tribal Counsel, 842 F. Supp. 934

(N.D. Tex. 1993), and Frost v. Seminole Tribe of Florida, No. 94-7001-CIV-

Roettger (S.D. Fla. July 3, 1995) (unpub. op). As discussed below, these cases --




                                         15
like Sanderlin’s own argument -- appear to misconstrue the relevant statutory

language.

       In relevant part, the Rehabilitation Act prohibits discrimination based on

disability in any program or activity receiving federal financial assistance. See 29

U.S.C. § 794(a). The Act defines “program or activity” to include “a department,

agency, special purpose district, or other instrumentality of a State or of a local

government.” Id. § 794(b)(1)(A). The Act defines “local agency” as:

       an agency of a unit of general local government or of an Indian tribe
       (or combination of such units or tribes) which has an agreement with
       the designated State agency to conduct a vocational rehabilitation
       program under the supervision of such State agency in accordance
       with the State plan approved under section 721 of this title. Nothing
       in the preceding sentence of this paragraph or in section 721 of this
       title shall be construed to prevent the local agency from arranging to
       utilize another local public or nonprofit agency to provide vocational
       rehabilitation services if such an arrangement is made part of the
       agreement specified in this paragraph.

29 U.S.C. § 705(24) (emphasis added).2

       Sanderlin contends that a Native American tribe such as the Defendant (or

more accurately, the SDLE) is by definition a “local agency” subject to the Act.

That is also the key assumption made by the district courts in Cruz and Frost. In

       2
         Section § 721 states in pertinent part: “To be eligible to participate in programs under
this subchapter [29 U.S.C.A. § 720, et seq.], a State shall submit to the Commissioner a State
plan for vocational rehabilitation services that meets the requirements of this section, on the
same date that the State submits a State plan under section 2822 of this title.” 29 U.S.C. §
721(a)(1)(A).

                                                16
fact, however, not all Native American tribes or subdivisions thereof are deemed a

local agency. Rather, the definition only extends to “an agency of . . . an Indian

tribe . . . which has an agreement with the designated State agency to conduct a

vocational rehabilitation program under the supervision of such State agency in

accordance with the Sate plan approved under section 721 of this title.” Id.

(emphasis added).

        There is no evidence that the Tribe or any subdivision thereof has an

agreement with a state agency for a vocational rehabilitation program pursuant to §

721. On the contrary, the Tribe presents several affidavits in support of the

proposition that it does not have any agreements with any state agency to conduct a

vocational rehabilitation program under the supervision of the state agency in

accordance with a state plan approved under § 721. Willie states in her affidavit

that:

               Based on my search of the official records of the SEMINOLE
        TRIBE OF FLORIDA, there is no resolution, ordinance or other
        official document or record which evidences that the SEMINOLE
        TRIBE OF FLORIDA has any agreement with any state agency of the
        State of Florida or any other state designated pursuant to 29 U.S.C. §
        721 to conduct a vocational rehabilitation program under the
        supervision of such state agency in accordance with a state plan
        approved under 29 U.S.C. § 721.

Willie Aff. ¶ 4(a). Similarly, Osceola states in his affidavit:



                                          17
             At no time and under no circumstances during my service as a
      Tribal council member was the Tribal Council of the SEMINOLE
      TRIBE requested to consider approving any agreement with any state
      agency of any state designated pursuant to 29 U.S.C. § 721(a)(1) to
      conduct a vocational rehabilitation program under the supervision of
      such state agency in accordance with any state plan approved under 29
      U.S.C. § 721. To the best of my knowledge, at no time prior to my
      service as a Tribal Council member was the Tribal Council ever asked
      to consider approving such an agreement.

Osceola Aff. ¶ 14(a). The Tribe, therefore, is not within the scope of those entities

as to which Congress may have sought to abrogate sovereign immunity.

      Cruz and Frost are unhelpful to Sanderlin because those decisions appear to

ignore the full definition of “local agency,” focusing instead solely on the reference

to “Indian tribe.” In Cruz, the plaintiff sued the Tigua Indian Tribe alleging that

the tribe discriminated against her in violation of the Rehabilitation Act. The tribe

moved to dismiss for sovereign immunity. The district court, with virtually no

analysis, held that “the claim of tribal immunity cannot be sustained.” 842 F.

Supp. at 935. The only reasoning the court gave for its conclusion was that the

term local agency is defined by the Act to include an Indian tribe. Likewise in

Frost, the plaintiff alleged that the Seminole Tribe discharged her from her job in

the Seminole Indian Bingo Hall because of a disability in violation of the

Rehabilitation Act. The district court denied the tribe’s motion to dismiss,

following Cruz and stating that “[h]aving expressly mentioned Indian tribes by


                                          18
including agencies of Indian tribes within the definition of local agencies,

Congress has expressed a clear intent to invade tribal independence in the

Rehabilitation Act of 1973, as amended. Accordingly, Congress has waived tribal

immunity.” Order at 2. For the reasons discussed above, that logic is incomplete

because it appears to ignore the full definition of local agency.

      Sanderlin, for his part, does not actually assert that the Tribe conducted a

vocational rehabilitation program under the supervision of the state, but insists that

the Tribe nevertheless comes within the definition of local agency because it

requested Government funds for its Head Start program to facilitate the hiring of a

Disability Coordinator. Without any explanation, Sanderlin states that the hiring of

a disability coordinator “clearly constitutes ‘utilizing another local public or non-

profit agency to provide rehabilitation services.’” This argument is to no end. The

language highlighted by Sanderlin is not part of the definition of local agency, but

rather is derived from the additional clause in § 705(24), which refers to the

definitional sentence and then adds as a caveat: “Nothing in the preceding

sentence . . . shall be construed to prevent the local agency from arranging to

utilize another local public or nonprofit agency to provide vocational rehabilitation

services . . . .” This language does not purport to expand the definition of local

agency in the manner Sanderlin suggests. In any event, to the extent that the


                                          19
relevant language of the Rehabilitation Act is ambiguous as to its coverage and

effect on tribal sovereignty, any ambiguity must be resolved in favor of the Tribe.

See White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 143-44, 100 S. Ct.

2578, 2584 (1980) (“Ambiguities in federal law have been construed generously in

order to comport with . . . traditional notions of sovereignty and with the federal

policy of encouraging tribal independence.”); Seminole Tribe, 181 F.3d at 1242

(“ambiguities in federal laws implicating Indian rights must be resolved in the

Indians’ favor”).

      Sanderlin has pointed to no express provision in the Rehabilitation Act

unmistakably demonstrating that Congress intended to abrogate tribal sovereign

immunity in these circumstances. In the absence of such an unequivocal

expression of legislative intent to abrogate, this Court must find the Tribe is

protected by sovereign immunity. See Santa Clara Pueblo, 436 U.S. at 59;

Seminole Tribe, 181 F.3d at 1241-42 (“Congress abrogates tribal immunity only

where the definitive language of the statute itself states an intent either to abolish

Indian tribes’ common law immunity or to subject tribes to suit under the act”).

This holding is entirely consistent with our precedent in related contexts. In

Florida Paraplegic Association, for example, we held that “[n]either the

enforcement provision of Title III of the ADA nor the parallel section of the Civil


                                           20
Rights Act specifically authorizes suits against Indian tribes who allegedly have

violated the Acts’ substantive requirements [against disability discrimination]. . . .

Congress declined to abrogate Indian tribes’ sovereign immunity from suit either

by direct statement in Title III itself or by reference to other statutes having that

effect. No support exists in the statute for a finding that Congress has waived

tribal sovereign immunity under Title III of the ADA.” 166 F.3d at 1132.

      Sanderlin asserts in a footnote that the Court should find Congressional

abrogation in this case by interpreting the Rehabilitation Act to be a statute of

broad general application that must be read to cover, inter alia, Native American

tribes. For this argument he relies on Federal Power Commission v. Tuscarora

Indian Nation, 362 U.S. 99, 80 S. Ct. 543 (1960). Tuscarora involved whether the

Power Authority of the State of New York could take by eminent domain a portion

of the Tuscarora’s lands pursuant to a federal license issued to the power authority

to condemn lands in accordance with the conditions of the Federal Power Act. The

Supreme Court addressed whether section 21 of that statute, which authorized the

condemnation of lands or property of others necessary to the construction,

maintenance, or operation of any licensed project, applied to Native American

lands. The Court held that the eminent domain powers of the statute did apply.

According to the Court: “[I]t is now well settled by many decisions of this Court


                                           21
that a general statute in terms applying to all persons includes Indians and their

property interests.” Id. at 116.

      The bare proposition that broad general statutes have application to Native

American tribes does not squarely resolve whether there was an abrogation of

tribal immunity in this particular instance. First, as explained above, case law

since Tuscarora has made clear that any purported abrogation must be express and

unequivocal. See, e.g., Florida Paraplegic Ass’n, 166 F.3d at 1130-34 (holding

that the absence of any reference to the amenity of Native American tribes to suits

under the ADA meant that the statute did not abrogate tribal sovereign immunity,

notwithstanding Tuscarora). Second, unlike section 21 of the Federal Power Act

at issue in Tuscarora, in this case the Rehabilitation Act does expressly reference

when the Act is to apply to Native American tribes; and by its terms, the Act does

not apply to those tribes that do not have an agreement with a designated state

agency to conduct a vocational rehabilitation program. We cannot say that

Congress abrogated tribal immunity in this instance. Accordingly, the Tribe’s

sovereign immunity deprives the district court of subject matter jurisdiction over

Sanderlin’s complaint.

                                        IV.




                                          22
       Sanderlin raises two other issues on appeal. First, he challenges the district

court’s denial of his motion for reconsideration. “Motions for reconsideration

should not be used to raise legal arguments which could and should have been

made before the judgement was issued. Denial of a motion for reconsideration is

‘especially sound[] when the party has failed to articulate any reason for the failure

to raise the issue at an earlier stage in the litigation.’” Lockard, 163 F.3d at 1267

(quoting O’Neal v. Kennamer, 958 F.2d 1044, 1047 (11th Cir. 1992)).

       Sanderlin argues the district court abused its discretion in denying his

motion to reconsider, in which he asked the court to take into account admissions

made by the Tribe in response to his motion to compel. Sanderlin argues that in its

response the Tribe admitted that it contracts to perform services for the

Government. Sanderlin contends that these admissions were unavailable to the

district court prior to its order dismissing the complaint, and would have altered

that ruling if considered.

       There are several defects in Sanderlin’s position. To begin with, it is not at

all clear how the Tribe’s supposed admissions in its response to Sanderlin’s motion

to compel are relevant to the jurisdictional question. In its response the Tribe

simply stated:

            Any federal money referred to in the [Tribe’s 1998] Budget is
      merely a projected possible source of earned income pursuant to

                                          23
       contacts between the SEMINOLE TRIBE and the federal government
       under Public Law 93-638 under which the SEMINOLE TRIBE is paid
       to assume duties previously provided by the federal government.
       Under so-called 638 Contracts the SEMINOLE TRIBE is deemed to
       be a part of the federal government.

              In short, the 1998 Budget of the SEMINOLE TRIBE filed
       under seal for in camera review does not contain information
       regarding the application or receipt of federal financial assistance
       funds and as Sanderlin’s theory of jurisdiction rests on the receipt of
       federal financial assistance funds and as discovery is limited to
       jurisdiction, Sanderlin’s demand for the 1998 Budget is clearly
       beyond the purview of allowable discovery in this matter.

       The fact that the Tribe may have received federal funds pursuant to a “638”

contract does not affect the analysis here, which concerns whether the Tribe

waived its sovereign immunity for Rehabilitation Act suits or whether Congress in

the Act abrogated tribal immunity for suits brought under the Act. Moreover, the

district court had ample time to consider the significance of the Tribe’s

“admissions” because in actuality the Tribe’s response was filed before the district

court entered its order of dismissal.3 Although Sanderlin suggests that his motion

to reconsider presented the district court with new evidence, that suggestion is

unfounded. Cf. Mays v. United States Postal Serv., 122 F.3d 43, 46 (11th Cir.

1997) (per curiam) (holding that where a party attempts to introduce previously



       3
          The Tribe’s response to the motion to compel was filed on December 14, 1999. The
district court dismissed the case and denied all pending motions on December 21, 1999.

                                              24
unsubmitted evidence as part of a motion to reconsider, the court should not grant

relief absent some showing that the evidence was unavailable during the pendency

of the original motion). The district court did not commit reversible error by

denying Sanderlin’s motion for reconsideration.

       Sanderlin’s final objection on appeal concerns the district court’s denial as

moot of his motion to compel the Tribe to produce the 1998 tribal budget. In

Request No. 3 of his Request for Production, Sanderlin sought “[a]ny and all

Budgets and/or Accountings which reflect receipt of United States Government

financial assistance funds by the Seminole Tribe of Florida for the years 1994 to

the present.”4 The Tribe responded to the request but did not produce its budget

for 1998, prompting Sanderlin to file his motion. Thereafter, the Tribe provided its

1998 budget to the district court for an in camera review. The Tribe adhered to its

argument, however, that the 1998 budget was unresponsive to Request No. 3

because the budget did not reflect the receipt of any federal financial assistance.5




       4
        By mutual consent, the parties agreed to limit the scope of Sanderlin’s document
requests to 1998, the year during which Sanderlin was discharged.
       5
         The Tribe argued (as it does now on appeal) that the 1998 budget was unresponsive to
Sanderlin’s discovery request because the budget does not refer to the receipt of federal financial
assistance, and only makes reference to anticipated but as-yet-unreceived federal funds pursuant
to 638 contracts with the Government.

                                                25
      We find no reversible error in the district court’s handling of Sanderlin’s

motion. The district court had adequate opportunity to examine the 1998 tribal

budget (which it possessed for in camera review) and to determine whether that

document was responsive to Sanderlin’s request, and more to the point, whether it

would affect the jurisdictional analysis. If the district court felt that the budget

would have altered its decision to dismiss the case, we are confident that the court

would have considered it further. For our part, the 1998 budget does not appear to

be either clearly responsive to the production request or decisive of the dispositive

threshold question of jurisdiction. See Burger King, 169 F.3d at 1320 (“‘[A]

district court can deny a motion to compel further discovery if it concludes that the

questions are irrelevant”’) (quoting Commercial Union Ins. Co. v. Westrope, 730

F.2d 729, 732 (11th Cir. 1984)).

      For all of the foregoing reasons, the district court properly dismissed this

action for lack of jurisdiction, and did not commit reversible error by denying

Sanderlin’s motion for reconsideration and his motion to compel. We therefore

affirm.

      AFFIRMED.




                                           26